DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over to Swanson et al (US Pat. Pub. 2017/0178110) in view of Musgrove et al (U.S. PG Pub no. 20120191719)



As per claim 1 and 11, Swanson et al teach a  system (client/server system) comprising: a platform (payee-directed disbursement account, 01014, fig1) comprising a mediator site (payment request and fund management system) and a manifest database (database, 02002), wherein the manifest database comprises manifest files (manifest record) for each a plurality of payment entities mapped to a plurality of unique identifiers for the plurality of payment entities (see pp 0078, 0079); wherein the platform is configured to interface with a client device (payer client, 02024, payee client 02036, see fig 2) application that is configured to: navigate to an enrollment page to enroll one of the plurality of payment entities mapped to the unique identifier (see pp fig 2, 3, 0078, 0079); obtain the unique identifier from the payment entity (see pp fig 2, 3, 0078, 0079); open a web browser interface (payor browser, 02030, see fig 2, pp 0078)) to the mediator site; send the unique identifier to the mediator site; and provide the payment entity information on the cookie to a merchant website when a client user engages in a transaction on the merchant website (see pp 0078, 0079, 0081, 0091). Swanson et al fail to teach an inventive concept to accept a cookie including tracking information and payment entity information from the manifest file, the cookie including the unique identifier and at least one tracking field about the payment entity mapped to the unique identifier from the mediator site. However, Musgrove et al teach inventive concept to accept a cookie including tracking information and payment entity information from the manifest file, the cookie including the unique identifier and at least one tracking field about the payment entity mapped to the unique identifier from the mediator site (see pp 0026-0028).  Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the inventive concept of Swanson et al to include Musgrove concept of inventive concept to accept a cookie including tracking information and payment entity information from the manifest file, the cookie including the unique identifier and at least one tracking field about the payment entity mapped to the unique identifier from the mediator site in order to allow all transaction to be correlated properly and thus permits a seamless payment experience.

As per claim 2, Swanson et al teach a  system wherein the interface comprises a payment entity application program interface configured to communicate with the application on the client device (see figs 1, 2).

As per claim 3, Swanson et al teach a  system wherein the client device application for the interface is a web browser on the client device, and when the web browser opens a website for one of the payment entities on the manifest, the web browser is configured to: automatically navigate to the enrollment page with a link to enroll the client device with the mediator site; accept the cookie from the mediator site; and present a dynamic interface object when the client user engages in the transaction on a merchant website (see fig 1, 2, pp 0078, 0079, 0081, 0091).

As per claim 4 and 12, Swanson et al teach a system wherein the dynamic interface object is configured to automatically navigate the user to the payment entity website and provide payment data for the merchant site (see figs 1, 2).

As per claim 5 and 13, Swanson et al teach a system wherein the platform is configured to perform the method comprising obtaining payor information about the payment entity; generating the manifest file including the payment entity information, wherein the manifest file includes the payor information for one or more of the payment entities; generating the unique identifier for the payment entity; and store the unique identifier on the manifest at the mediator site (see fig 1, 2, pp 0078, 0079, 0081, 0091).

As per claim 6 and 14, Swanson et al teach a system wherein the payor information comprises a Name, a Custom URL, a Logo, an Internet/URL String (see fig 1, 2, pp 0078, 0079, 0081, 0091).

As per claim 7 and 15, Swanson et al teach a system wherein the cookie comprises, for each payor identity: a Wallet ID field configured to uniquely identify the payment entity with the unique identifier; a Sequence field tracking field configured to identify priority of the payment entity; and a Last Updated tracking field configured to update the last time the payment entity was used for a transaction operation (see fig 1, 2, pp 0078, 0079, 0081, 0091).

As per claim 8, Swanson et al teach a dynamic interface object for an application or web browser comprising: code for displaying payor information about a payment entity from a cookie placed in a user device by a mediator website; wherein the dynamic interface object is configured to display the payor information for one of a plurality of payment entities; and wherein the dynamic interface object is configured to default to display the payor entity information that was last used for a transaction operation, navigate a client device to a payment entity website, and provide payment data for transacting with a merchant site (see fig 1, 2, pp 0078, 0079, 0081, 0091).

As per claim 9, Swanson et al teach a dynamic interface wherein the dynamic interface object is configured to access the cookie data including a unique identifier identifying the payment entity, wherein the unique identifier is generated by a platform for the mediator site and mapped to the payment entity, and wherein the mapped data is stored on a manifest file hosted at the platform (see fig 1, 2, pp 0078, 0079, 0081, 0091).

see fig 1, 2, pp 0078, 0079, 0081, 0091).

As per claim 16, Swanson et al teach a method, wherein the dynamic interface object is configured to: display payor information from the cookie placed in the client device for one of a plurality of the payment entities, wherein the dynamic interface object is configured to default to display the payor entity information that was last used for a transaction operation (see fig 1, 2, pp 0078, 0079, 0081, 0091).
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FIRMIN BACKER whose telephone number is (571)272-1519.  The examiner can normally be reached on Monday – Thursday 9:00AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on 571-270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/FIRMIN BACKER/Supervisory Patent Examiner, Art Unit 3685